SACHS, District Judge,
concurring.
The surviving portion of the panel opinion in Paschall v. The Kansas City Star Company, 695 F.2d 322, 338 (8th Cir.1982), endorses a trend toward more frequent allowance of expert witness fees as costs. The decision here and others cited by the court suggest there may be some reversal in the trend, and some movement toward Judge Henley’s dissenting position on costs in Paschall. I find it unnecessary to deal with the Paschall ruling itself. As a trial judge I have not considered that the Paschall cost-assessment rule applies regardless of which party prevails, nor have I supposed that the majority opinion in Paschall was intended to expose unsuccessful plaintiffs to all of the financial burdens imposed on losing defendants.
On remand to me of Paschall, counsel for the ultimately prevailing defendant have apparently not sought to recover expert witness fees. Total costs were taxed, by stipulation, in the amount of $41,194.89, as contrasted with the expert witness fees alone of $312,932.28 allowed to plaintiffs when they were the prevailing parties.
Presumptive ability to pay is doubtless one of the factors causing different standards to be applied to plaintiffs and defendants in assessing attorneys fees as costs in civil rights litigation. Compare Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 423 n. 20, 98 S.Ct. 694, 701 n. 20, 54 L.Ed.2d 648 (1978) (finding insufficient “equities” to deny the EEOC the normal favored treatment enjoyed by prevailing plaintiffs). While acknowledging that even-handedness has much intrinsic appeal and simplifies the exercise of discretion, I believe the chilling effect on litigation rights is excessive when defendants’ expert witness fees are frequently assessed against plaintiffs. I therefore believe the trial judge in this case should not have applied the Paschall cost-assessment rule in a case in which defendants prevailed.
I join the opinion on the merits and eon-cur in the result as to the assessment of costs.